DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,802,293. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims and the claims of the cited patent discloses projector to project first image comprises a first plurality of discrete lightbands and second image comprises a second plurality of discrete lightbands and glass comprises first filter comprises a first plurality of passbands and second filter comprises a second plurality of passbands.   A mismatch between respective ones of the first plurality of passbands (i.e. for the filter) and corresponding peaks of the first plurality of discrete lightbands (i.e. spectra of light forming image) at a normal viewing angle and between respective ones of the second plurality of passbands and corresponding peaks of the second plurality of discrete lightbands at the normal viewing angle.  The mismatch is configured to compensate for a blue shift occurring when viewing the first image and the second image at the non-normal angles through the glasses.  The passbands of the filters shift to longer wavelength relative to the corresponding peaks of the discrete lightbands of the projector ( or image spectra).  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,958,693. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims and the claims of the cited patent discloses projector to project first image comprises a first plurality of discrete lightbands and second image comprises a second plurality of discrete lightbands and glass comprises first filter comprises a first plurality of passbands and second filter comprises a second plurality of passbands.   A mismatch between respective ones of the first plurality of passbands (i.e. for the filter) and corresponding peaks of the first plurality of discrete lightbands (i.e. spectra of light forming image) at a normal viewing angle and between respective ones of the second plurality of passbands and corresponding peaks of the second plurality of discrete lightbands at the normal viewing angle.  The mismatch is configured to compensate for a blue shift occurring when viewing the first image and the second image at the non-normal angles through the glasses.  The passbands of the filters shift to longer wavelength relative to the corresponding peaks of the discrete lightbands of the projector ( or image spectra).  The cited patent specifically discloses that the “center area of the eye lens filter and with respect to the light normal to the surface of the eye lens filter, the longest wavelength of at least one light pass wavelength area in each said filters is shifted to a longer wavelength (i.e. a blue shift) relative to the light wavelength band that passes through it”.  This means that there is mismatch between the light pass wavelength of the filter (at normal viewing angle) and light wavelength band (i.e. lightbands of the image) of the light that passes through it.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-32 of U.S. Patent No. 7,784,938. Although the claims at issue are not identical, they are not patentably distinct from each other because  they both claims explicitly means for compensating for wavelength shifts occurring due to viewing angle to portion of the images.  The means for compensating includes means for producing a wavelength mismatch between projector filters use to project the spectrally separated image and eye filters used to view the spectrally separated images wherein the mismatch compensates for an amount of wavelength shift that occurs in the eye filters due to light incident pone the eye filter at non-normal angles.  

US patent issued to Hall et al (PN. 7,164,535) teaches an optical filter on a curved substrate wherein the pass band wavelength of the optical filter has a long wavelength shift or blue shift when the viewing angle or incident angle of the light is non-normal to the surface, (please see column 5, lines 45-65).  This reference however does not teach explicitly to create a mismatch between the pass band wavelength of the optical filter and lightbands of projected light beams.  

 US patent issued to Wu (PN. 7,963,676) teaches an optical filter on a curved substrate wherein the pass band wavelength of the optical filter has a long wavelength shift or blue shift when the viewing angle or incident angle of the light is non-normal to the surface, (please see Figure 4).  This reference however does not teach explicitly to create a mismatch between the pass band wavelength of the optical filter and lightbands of projected light beams.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872